J-S27032-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENNETH B. BAKER                           :
                                               :
                       Appellant               :   No. 351 WDA 2021

            Appeal from the PCRA Order Entered February 11, 2021
      In the Court of Common Pleas of Mercer County Criminal Division at
                        No(s): CP-43-CR-0001172-2016


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                      FILED: DECEMBER 21, 2021

        Appellant, Kenneth B. Baker, appeals from the order dismissing his first

petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        On September 20, 2016, the Commonwealth filed an information

charging Appellant with various sexual offenses, including rape of a child and

involuntary deviate sexual intercourse (“IDSI”) with a child,2 related to the

alleged repeated sexual assault of a female victim between 2009 and 2012

when the victim was five to nine years old. On March 9, 2017, the trial court

granted the Commonwealth’s motion to amend the information, adding

several additional counts.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541-9546.
2   18 Pa.C.S. §§ 3121(c), 3123(b).
J-S27032-21



       On March 24, 2017, Appellant entered a no contest plea to one count of

rape of a child and one count of IDSI with a child, with the remainder of the

charges nolle prossed. On July 24, 2017, prior to sentencing, Appellant filed

a motion to withdraw his plea. On the same date that he filed the motion to

withdraw the plea on Appellant’s behalf, Appellant’s counsel, Wayne

Hundertmark, Esq., filed a motion for leave to withdraw his appearance for

health reasons.      The trial court granted the request and Eric Padin, Esq.

subsequently entered an appearance as Appellant’s counsel. Attorney Padin

continued in that role during the hearing on Appellant’s motion to withdraw

his plea and through Appellant’s sentencing.

       On October 26, 2017, the trial court denied Appellant’s motion to

withdraw his plea.      On December 6, 2017, Appellant was sentenced to an

aggregate term of imprisonment of 30 to 80 years. Appellant filed a timely

post-sentence motion, which the trial court denied on January 2, 2018.

Appellant did not file a direct appeal.

       On November 9, 2018, Appellant filed a timely pro se PCRA petition.3

The PCRA court appointed counsel to represent Appellant, and his counsel filed

a motion on June 16, 2020 requesting a hearing on the allegations raised in


____________________________________________


3 A PCRA petition is timely if filed within one year of the date the petitioner’s
judgment of sentence became final. 42 Pa.C.S. § 9545(b)(1). Appellant’s
judgment became final on February 1, 2018, 30 days after the denial of his
post-sentence motion and the last day in which he was entitled to file a direct
appeal. Pa.R.Crim.P. 720(A)(2)(a). Appellant’s November 9, 2018 petition
was thus timely.

                                           -2-
J-S27032-21



Appellant’s pro se petition. A PCRA hearing was held on February 9, 2021 at

which Appellant, Appellant’s father, Attorney Hundertmark, and Attorney

Padin testified.    On February 11, 2021, the PCRA court entered an order

denying Appellant’s petition. Appellant thereafter filed this timely appeal.4

       On appeal, Appellant argues that the PCRA court erred in denying his

petition where he proved that Attorney Hundertmark and Attorney Padin

provided ineffective assistance of counsel. Specifically, Appellant argues that

Attorney Hundertmark failed to properly investigate the case and explore

Appellant’s mental health issues prior to the entry of the plea. Appellant also

argues that Attorney Hundertmark did not properly explain the potential

sentences that Appellant could face as the result of his plea.        Appellant

contends that Attorney Padin was ineffective for failing to submit all of his

character reference letters as well as by failing to file a direct appeal on

Appellant’s behalf.

       We review the denial of PCRA relief to decide whether the PCRA court’s

factual determinations are supported by the record and its legal conclusions

are free of error.      Commonwealth v. Small, 238 A.3d 1267, 1280 (Pa.

2020). When supported by the record, the PCRA court’s factual findings and

credibility determinations are binding on this Court, but we review the lower

court’s legal conclusions under a de novo standard of review. Id. Our scope

____________________________________________


4Appellant filed his concise statement of errors complained of on appeal on
March 15, 2021. On May 10, 2021, the PCRA court filed a Pa.R.A.P. 1925(a)
opinion.

                                           -3-
J-S27032-21



of review is limited to the findings of the PCRA court and the evidence of

record, which we view in the light most favorable to the Commonwealth, the

party who prevailed below. Id.

       In assessing ineffectiveness claims under the PCRA, we begin our

analysis with the presumption that counsel has rendered effective assistance.

Commonwealth v. Reid, 259 A.3d 395, 405 (Pa. 2021). To overcome the

presumption, the petitioner must show that:

       (1) the underlying substantive claim has arguable merit; (2)
       counsel did not have a reasonable basis for his or her act or
       omission; and (3) the petitioner suffered prejudice as a result of
       counsel’s deficient performance, that is, a reasonable probability
       that but for counsel's act or omission, the outcome of the
       proceeding would have been different.

Id. (citation and quotation marks omitted). The defendant must satisfy all

three prongs of this test to obtain relief under the PCRA. Id.

       This Court has held that a petitioner’s claim of ineffectiveness in

connection with advice rendered regarding whether to enter a guilty or no

contest plea5 is cognizable under the PCRA. Commonwealth v. Lippert, 85

A.3d 1095, 1100 & n.3 (Pa. Super. 2014). We have further explained that,

       [a]llegations of ineffectiveness in connection with the entry of a
       guilty plea will serve as a basis for relief only if the ineffectiveness
       caused the defendant to enter an involuntary or unknowing plea.
       Where the defendant enters his plea on the advice of counsel, the
       voluntariness of the plea depends on whether counsel’s advice
       was within the range of competence demanded of attorneys in
       criminal cases. Thus, to establish prejudice, the defendant must
____________________________________________


5 In terms of its effect in a criminal case, a plea of no contest is treated the
same as a guilty plea. Lippert, 85 A.3d at 1100 n.3.

                                           -4-
J-S27032-21


      show that there is a reasonable probability that, but for counsel's
      errors, he would not have pleaded guilty and would have insisted
      on going to trial. The reasonable probability test is not a stringent
      one; it merely refers to a probability sufficient to undermine
      confidence in the outcome.

Commonwealth v. Barndt, 74 A.3d 185, 192 (Pa. Super. 2013) (citations

and quotation marks omitted).

      In addressing whether Attorney Hundertmark was ineffective for failing

to interview potential trial witnesses, the PCRA court first observed that

Attorney Hundertmark testified at the hearing that he reviewed the criminal

complaint, affidavit of probable cause, and police reports and that he reviewed

the discovery material with Appellant. PCRA Court Opinion (“PCO”) at 4-5;

N.T., 2/9/21, at 31, 48. The court further noted that Attorney Hundertmark

stated that he spoke with Appellant, Appellant’s father, and Appellant’s wife

and he was prepared to go to trial based upon his investigation. PCO at 5;

N.T., 2/9/21, at 33, 57. In light of Attorney Hundertmark’s testimony, the

PCRA court concluded that Appellant did not show arguable merit to this claim.

PCO at 4-5. The lower court further determined that Appellant did not show

prejudice as he “presented no evidence in his [p]etition or at the evidentiary

hearing as to what these witnesses would have testified to and how the

testimony would have changed the result of the proceeding.” Id. at 5.

      Upon our review of the record, we initially note that the PCRA court

made several findings of fact at the conclusion of the evidentiary hearing,

including a finding that Attorney Hundertmark’s testimony was “less than

credible,” based on memory lapses as a result of the extensive health issues


                                      -5-
J-S27032-21



he had suffered at the time of Appellant’s trial and afterward that caused him

to withdraw from the instant case and retire from the practice of law. N.T.,

2/9/21, at 91-92. However, even ignoring Attorney Hundertmark’s testimony

in its entirety, we agree with the PCRA court that Appellant failed to show

prejudice as to this claim. At the evidentiary hearing, Appellant testified that

he gave Attorney Hundertmark the names of several potential defense

witnesses—Kurtis Young, Rachel Ramp, Andy Gillian, Matt Hofacker, and “a

couple of my family members, my brothers.” Id. at 6-7, 11-13. However,

Appellant’s petition and testimony are completely silent as to what testimony

these individuals would have provided and how Attorney Hundertmark’s

interviews with the witnesses would have affected his advice to Appellant

concerning whether to enter a no contest plea. Therefore, the record supports

the finding that Appellant did not prove prejudice as to this claim.       See

Barndt, 74 A.3d at 192; see also Commonwealth v. Pander, 100 A.3d

626, 639 (Pa. Super. 2014) (en banc) (“To demonstrate prejudice where the

allegation is the failure to interview a witness, the petitioner must show that

there is a reasonable probability that the testimony the witness would have

provided would have led to a different outcome at trial.”).

      With respect to Appellant’s claim that Attorney Hundertmark was

ineffective for failing to investigate his mental health issues, the PCRA court

found that there was no arguable merit to this claim as “Appellant provided

little to no evidence that he suffered a mental illness at the time of his plea

and because the plea colloquy established that Appellant understood the

                                     -6-
J-S27032-21



terms of the plea.” PCO at 5. As the PCRA court noted, Appellant testified at

the evidentiary hearing that he had not been diagnosed with any mental illness

at the time he entered his no contest plea and he was only diagnosed with

anxiety and depression and prescribed medication for those conditions after

his sentencing. N.T., 2/9/21, at 15-16; see also PCO at 5. Furthermore,

Appellant testified at the plea hearing that he was not taking any prescription

medication and he was not suffering from any mental condition that would

have prevented him from understanding the terms of his plea. N.T., 3/24/17,

at 4-5; see also N.T., 2/9/21, at 15. In addition, while Attorney Hundertmark

testified that he had not had any discussion with Appellant regarding potential

mental issues, Attorney Padin also testified that when he spoke with Appellant

regarding his desire to withdraw his plea, Appellant did not mention any

mental illness. N.T., 2/9/21, at 33, 36, 68; see also PCO at 5-6.

      The record here supports the trial court’s conclusion that this

ineffectiveness issue lacked arguable merit. Appellant did not show that he

suffered from a mental illness at the time of his plea or that Attorney

Hundertmark should have investigated any potential illness. Furthermore, a

defendant is bound by his testimony at the plea colloquy, and he may not

assert grounds for withdrawing the plea that contradict his statements during

the colloquy. Commonwealth v. Jabbie, 200 A.3d 500, 506 (Pa. Super.

2018). Consequently, Appellant is bound by his statement to the trial court

that he did not have any mental illness that prevented him from understanding




                                     -7-
J-S27032-21



his plea, and he cannot contradict this statement in an effort to rescind his

plea. Id.

      We next address Appellant’s claim that Attorney Hundertmark was

ineffective for failing to properly advise him of the potential sentences he faced

based upon his no contest plea to the rape and IDSI charge. The PCRA court

found that the plea colloquy was “extensive,” “clear,” and “simple” and the

Appellant testified during the colloquy that he fully understood the nature of

his plea and was not entering the plea based upon any promise or coercion.

N.T., 2/9/21, at 84, 93; see also N.T., 3/24/17, at 4, 11. Therefore, the

PCRA court concluded that Appellant had not met his burden of showing any

merit to this claim. N.T., 2/9/21, at 93.

      The record supports the PCRA court’s conclusion that there was no merit

to the claim of ineffectiveness with respect to the legal advice Appellant

received upon entering his plea. In addition to the plea colloquy discussion,

Attorney Padin testified at the PCRA hearing that he accompanied Attorney

Hundertmark on a visit to meet Appellant in jail before the plea and at that

meeting Attorney Hundertmark explained the maximum sentences that

Appellant faced if he was convicted of the charged offenses. N.T., 2/9/21, at

66. Appellant admitted that this meeting took place, although he stated that

“[t]hey just went over the charges and [] how many years it could be at the

max [but] never explained the consecutive or concurrent or the enhancement

penalty.”   Id. at 7.   However, even if Appellant did not understand the

difference between concurrent and consecutive sentences at his pre-trial

                                      -8-
J-S27032-21



meeting with counsel, the trial court clearly explained to Appellant during the

plea colloquy that he faced a maximum punishment of 40 years’ imprisonment

on each of the two charges as to which he was entering his plea and that it

could impose the sentences on the two counts consecutively or concurrently.

N.T., 3/24/17, at 5-6; see also 18 Pa.C.S. §§ 3121(e)(1), 3123(d)(1). The

trial court further stated that if the sentences were imposed consecutively at

the statutory maximum, he would receive an aggregate 40-to-80 year term.

N.T., 3/24/17, at 6.       Appellant likewise answered in the affirmative when

asked later in the plea colloquy whether he “understood everything that’s been

said to you today.” Id. at 11. While Appellant claimed at the PCRA hearing

that he was confused by the trial court’s explanation of the potential penalties

he faced, N.T., 2/9/21, at 9, he is bound by his statements at the plea

colloquy. N.T., 3/24/17, at 5-6, 11; Jabbie, 200 A.3d at 506.6

       Finally, Appellant argues that Attorney Padin provided ineffective

assistance because he failed to submit all of the character reference letters

Appellant provided him at the sentencing hearing and because he failed to file
____________________________________________


6 Appellant also testified at the PCRA hearing that he did not understand the
significance of a no contest plea and that he “just heard the word ‘no’ and just
went for it,” thinking that “the word ‘no’ being in it . . . [meant that he would
still be] going to trial [and] it was just a different way of saying not guilty.”
N.T., 2/9/21, at 8-10. However, Appellant’s claimed misunderstanding of the
effect of his plea is in conflict with his statements at the colloquy that he
understood what a no contest plea was and that such a plea would be treated
as the equivalent of a guilty plea, as well as his admission that there was a
strong likelihood that the sexual assault allegations against him would be
proven beyond a reasonable doubt if he proceeded to trial. N.T., 3/24/17, at
4, 7-10.

                                           -9-
J-S27032-21



a direct appeal. While Appellant raised these claims in his PCRA petition, Pro

Se PCRA Petition, 11/9/18, at 4, these arguments are waived for purposes of

this appeal. Appellant’s counsel informed the court at the PCRA hearing that

he was only pursuing ineffectiveness claims related to the factual investigation

of the case and the advice Appellant received at the plea hearing while the

ineffectiveness claims as to Attorney Padin only concern his performance at

the sentencing hearing and after the sentence was imposed.7                See

Commonwealth v. Leaner, 202 A.3d 749, 765 n.3 (Pa. Super. 2019) (an

issue raised in a motion but abandoned at a subsequent hearing on the motion

may not be pursued on appeal).            Even if not waived, however, we would

conclude that these arguments lack merit. Attorney Padin testified that he

read each of the five character reference letters that Appellant provided him

at the sentencing hearing, N.T., 2/9/21, at 71-72, and Appellant offered no

testimony or documentary evidence to back up his claims that he provided

____________________________________________


7The following exchange took place between Appellant’s PCRA counsel, David
R. Gloss, Esq. and the PCRA court at the outset of the hearing:
    THE COURT: . . . Mr. Gloss, could you tell us what the issues are that
    you intend to pursue?
    MR. GLOSS: Yes, Your Honor. The two main issues that we’d like to
    discuss today were counsel’s alleged lack of investigation regarding the
    case and the circumstances surrounding the entry of the plea.
    THE COURT: All right. Now you just said the two main issues. Are
    these the two issues?
    MR. GLOSS: Yes, Your Honor.
N.T., 2/9/21, at 3-4.

                                          - 10 -
J-S27032-21



additional letters that were not submitted to the court or that he asked

Attorney Padin to file a direct appeal.

        Appellant’s appellate issues thus merit no relief.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date:    12/21/2021




                                       - 11 -